Title: Proclamation, 15 August 1756
From: Washington, George
To: 



[Winchester, 15 August 1756]

You see, Gentlemen Soldiers, that it hath pleased our most gracious Sovereign to declare War in Form against the French King and (for divers good Causes, but more particularly for their ambitious Usurpations and Encroachments on his American Dominions) to pronounce all the said French Kings Subjects

and Vassals, to be Enemies to his Crown and Dignity, and hath willed and required all his Subjects and People, and in a more especial Manner commanded his Captain General of his Forces, his Governors, and all other his Commanders and Officers, to do and execute all Acts of Hostility in the Prosecution of this just and honorable War; and though our utmost Endeavours can contribute but little to the Advancement of his Majesty’s Honor, and the Interest of his Governments, yet, let us shew our willing Obedience to the best of Kings, and by a strict Attachment to his royal Commands, demonstrate the Love and Loyalty we bear to his sacred Person; let us by Rules of unerring Bravery strive to merit his royal Favor, and a better Establishment as a Reward for our Services.
